Title: General Orders, 4 May 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Tuesday May 4th 1779
Parole Saguntum—C. Signs Surrey. Sark.


The first part of the regulations for the exercise & discipline of the troops being already communicated to the different brigades each officer must immediately furnish himself with a copy of the chapter on the instructions of recruits and the commanding officers of regiments must begin tomorrow to carry the same into execution in their respective Regiments.
The General hopes that the commanding officers of corps, being convinced of the necessity of this exercise, which our circumstances have hitherto obliged us to neglect, will now redouble their Zeal in carrying it into execution; and as a single man’s being ignorant of the principles will often cause disorder in a platoon & sometimes in a battalion, no waiter or other soldier is to be exempted from this exercise.
As some Companies may not have a sufficiency of officers to instruct their men, the commanding officers of regiments will divide those of their regiments as equally as possible among the different companies according to their strength.
The exercise to begin at 7 ôclock & continue ’till nine in the morning: At five in the afternoon the commanding officers of regiments must assemble their officers and instruct them in the different steps, how to dress, wheel and keep their distance with precision; The Major or eldest Captain will at the same time instruct the non commissioned officers; this exercise to continue ’till six ôclock when the regiment is to turn out and exercise as in the morning.
The above exercise without Arms to continue in practice ’till further orders.
The Inspector General and officers in his depar[t]ment will visit the different Brigades in turn and must be answerable they do not deviate in the smallest-point from the principles laid down and established in the regulations.
